Exhibit 99.1 News from Great Lakes Dredge & Dock Corporation For further information contact: Mary Morrissey Investor Relations 630-574-3467 GREAT LAKES ANNOUNCES MANAGEMENT AND BOARD TRANSITIONS Jonathan Berger Retires as CEO; Robert Uhler Appointed Chairman Oak Brook, Illinois – January 4, 2017 – Great Lakes Dredge & Dock Corporation (the “Company” or “Great Lakes”) (NASDAQ:GLDD), the largest provider of dredging services in the United States and a major provider of environmental and remediation services, today announced that the Board of Directors accelerated the date of retirement of CEO, Jonathan W. Berger, to January 3, 2017.The Board has also accepted Mr. Berger’s resignation from the Board of Directors. As previously announced, Mr. Berger had been expected to retire no later than April 17, 2017. Mr. Berger’s retirement follows the December 27, 2016 announcement of the appointment of Lasse Petterson as CEO, effective on the completion of his U.S. citizenship process, which is anticipated during the first quarterof 2017. During thisinterim period, MarkMarinko, who has served as Great Lakes’ Chief Financial Officer since 2014, will also serve as Interim CEO. Mr. Marinko is expected to continue in the CFO role when Mr. Petterson assumes the CEO role. Robert B. Uhler, P.E., Chairman, commented, “On behalf of the Board, I want to thank Jon for his contributions to Great Lakes.During the more than six years that Jon led Great Lakes, the Company successfully executed a large number of complicated domestic and international dredging contracts.Also under his leadership, the Company has made important investments to its fleet and fleet refreshment, including the ATB hopper dredge expected to become operational in the second quarter of 2017.” Consistent with the terms of his contract, Mr. Berger will remain available to assist with the transition of the new CEO, as necessary. The Company also announced that Mr. Uhler has been appointed Chairman of the Board, effective immediately.Mr. Uhler is assuming the role from Major General (Ret.) Michael J. Walsh who requested to step down as Chairman in order toaccommodatehis other professional time commitments. Mr. Walsh will continue to serve as an independent director and the Company expects to continue to benefit from his deep knowledge of dredging and his experience with the Corps of Engineers, Great Lakes’ primary customer. The appointment of Mr. Uhler as Chairman follows the Company’s previous announcements that Mr. Petterson and Ryan Levenson joined the Great Lakes Board in late December and that the Company is committed to adding at least one additional new independent director in the next six months. Mr. Uhler has served on the Board since October 2015, including on the Compensation and Audit Committees.He recentlyserved as Lead Director onthe Executive Search Special Committee and has been a valuablecontributor to the Board based on his manyyears of commercial engineering and construction experience, earning the respect of his colleagues. Mr. Uhler is a West Point graduate and decorated Vietnam combat veteran. He also has a Master of Engineering degree from the University of Florida and attended the Advanced Management Program at Harvard Business School. He is a multi-state registered professional engineer and a NACD Governance Fellow. He is a highly regarded industry strategist. Mr. Uhler’sexperience isbuilt upon his 36 years of commercial engineering and construction practice, including his decade-plus tenure as CEO/Chairman of a $1.6B global engineering and construction corporation. Presently, Mr. Uhler is the President of the Uhler Group LLC which provides operational and strategy advisory services. Along with the new CEO, Mr. Uhlerwill assist in setting strategy anddirection, and lead the Board’s oversight of the Company. The Company The Company is the largest provider of dredging services in the United States and the only U.S. dredging company with significant international operations. The Company is also a significant provider of environmental and remediation services on land and water.The Company employs civil, ocean and mechanical engineering staff in its estimating, production and project management functions.In its 125-year history, the Company has never failed to complete a marine project. Great Lakes has a disciplined training program for engineers that ensures experienced-based performance as they advance through Company operations. Great Lakes also owns and operates the largest and most diverse fleet in the U.S. dredging industry, comprised of over 200 specialized vessels.
